        Case 2:21-cv-00075-SMJ    ECF No. 6    filed 03/29/21   PageID.58 Page 1 of 2



                                                                             FILED IN THE
1                                                                        U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON



2                                                                     Mar 29, 2021
                                                                        SEAN F. MCAVOY, CLERK

3                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
4
     TAMMY HODGE BYKERK, the                    No. 2:21-cv-00075-SMJ
5    martial community thereof, and
     ROCKY BYKERK, the martial
6    community thereof,                         ORDER DISMISSING CASE

7                             Plaintiffs,

8                v.

9    STEPHANIE BOWDISH, ARNP MD,

10                            Defendant.

11

12         On March 26, 2021, the parties filed a stipulated dismissal, ECF No. 5.

13   Consistent with the parties’ agreement and Federal Rule of Civil Procedure 41(a),

14   IT IS HEREBY ORDERED:

15         1.    The parties’ Motion for Entry of Stipulated Order of Dismissal, ECF

16               No. 5, is GRANTED.

17         2.    All claims are DISMISSED WITHOUT PREJUDICE, with all

18               parties to bear their own costs and attorney fees.

19         3.    All pending motions are DENIED AS MOOT.

20         4.    All hearings and other deadlines are STRICKEN.




     ORDER DISMISSING CASE – 1
        Case 2:21-cv-00075-SMJ        ECF No. 6   filed 03/29/21   PageID.59 Page 2 of 2




1          5.     The Clerk’s Office is directed to CLOSE this file.

2          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

3    provide copies to all counsel.

4          DATED this 29th day of March 2021.

5
                        _________________________
6                       SALVADOR MENDOZA, JR.
                        United States District Judge
7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE – 2
